Case 1:19-cv-04210-PKC Document 22 Filed 10/21/19 Page 1of 3
Case 1:19-cv-04210-PKC Document 19-3 Filed 10/17/19 Page 5 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

Plaintiff,
JUDGMENT OF FORFEITURE

19 Civ. 4210 (PKC)
THE BULK. CARGO CARRIER K NOWN AS THE
“WISE HONEST,’ BEARING INTERNATIONAL
MARITIME ORGANIZATION NUMBER 8905490, :

Defendant-in-rem.

WHEREAS, on or about May 9, 2019, the United States commenced an in rem
forfeiture action seeking the forfeiture of the Defendant-in-rem, by the filing of a Verified
Complaint for Forfeiture (the “Verified Complaint”). The Verified Complaint alleged that the
Defendant-in-rem is subject to forfeiture pursuant to Title 18, United States Code, Sections
981(a)(1){A) and 981 (a)(1}(O);

WHEREAS, notice of the Verified Complaint against the Defendant-in-rem was
posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive
days, beginning on May 10, 2019, through July 9, 2019, and proof of such publication was filed
with the Clerk of this Court on July 10, 2019 (D.E. 9);

WHEREAS, on or about May 14, 2019, notice letters and copies of the Verified

Complaint were sent by United States Postal Service to the following: -

 
Case 1:19-cv-04210-PKC Document 22 Filed 10/21/19 Page 2 of 3
Case 1:19-cv-04210-PKC Document 19-3 Filed 10/17/19 Page 6 of 7

Korea Songi Shipping Company

No. 01 Chungsong 3-dong

Rakrang-guyok, Pyongyang

North Korea

Korea Songi General Trading Corporation

Songi Trading Company

Korea Songi Trading Company

No 01 Chungsong 3 dong

Rakrang-guyok, Pyongyang

North Korea

WHEREAS, as set forth in Rule G(4\(a)(ii) and Rule G(5)(a)(ii), the notice of
forfeiture specified the Defendant-in-rem and the intent of the United States to forfeit and dispose
of the Defendant-in-rem, thereby notifying all third parties of their right to file a claim to adjudicate
the validity of their alleged legal interest in the Defendant-in-rem, within sixty days from the first
day of publication of the Notice on the official government internet site; and

WHEREAS, on or about July 3, 2019, Cynthia Warmbier and Frederick
Warmbier (together, the “Warmbiers”) filed a Petition (the “Warmbier Petition”) claiming an
interest in the Defendant-in-rem;

WHEREAS, on or about September 19, 2019, Han Kim and Yong Seok Kim
together, the “ims”) filed a Petition (the “Kim Petition”) claiming an interest in the Defendant-
in-rem;

WHEREAS, on or about Dd 2 i, LOL 7 the court entered a Stipulation
and Order in which the United States and the Warmbiers resolved the Warmbier Petition,

WHEREAS, on or about OAc, af, 20 /F, the court entered a Stipulation and

Order in which the United States and the Kims resolved the Kim Petition.

 
Case 1:19-cv-04210-PKC Document 22 Filed 10/21/19 Page 3 of 3
Case 1:19-cv-04210-PKC Document 19-3 Filed 10/17/19 Page 7 of 7

WHEREAS, no other claims or answers have been filed or made in this action and
no other parties have appeared to contest the action, and the requisite time periods in which to do
so, as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired;

IT 1S THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

1. The Defendant-in-rem shall be, and the same hereby is, hereby forfeited to
the plaintiff United States of America.

2. The United States Department of Treasury (or its designee) shall dispose

of the Defendant-in-rem, according to law.

3, The Clerk of the Court shall forward four certified copies of this Judgment
of Forfeiture to Assistant United States Attorney Alexander J. Wilson, Co-Chief of the Money
Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York, 10007.

Dated: New York, New York
Octobera/ , 2019

SO ORDERED:

ZA

THE HONORABLE P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

 
